The opinion of the Court was delivered by
Knox, J.
Neither of the assignments of error is sustained.
The suit was rightly brought in the name of the township, although the agreement was with the road commissioners, who were individually named. The commissioners did not contract for themselves, but for the township, whose officers they were; and the proper party to the action was the corporation.
The work which the defendant proposed to set off against the claim of the township, was done without authority from the commissioners, or either of them, and could not therefore be charged against the township.
A voluntary act, although beneficial to another, performed without request, affords no legal cause of action for compensation. That the work was necessary to be done, can make no difference. The road commissioners were the proper persons to determine the necessity for the repairs, and to direct the manner in which they should be made. It will not do to permit the unauthorized expenditure of labour or money -to be recovered from the township.
Judgment affirmed.